DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 January 2019 and 15 November 2019 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US PG-Pub 2017/0315669, hereinafter Oh, in view of Kim, US PG-Pub 2018/0260051, hereinafter Kim.
Regarding Claim 1, Oh teaches a touch display device ([0028]) comprising: 
a display panel (display panel 150); 
a backlight ([0150]) including a back plate (back plate 151);
a pressure touch detection chip (touch sensing circuit 70); 
second touch panel 50) and a voltage reference layer (first touch panel 30), the pressure sensing layer and the voltage reference layer being opposite to each other and arranged in different layers (Figs. 6 and 9, showing they are in different layer); 
wherein the pressure sensing layer comprises a plurality of sensing electrodes arranged as an array (second touch driving lines F_Tx, second touch sensing lines F_Rx), each sensing electrode being electrically connected to the pressure touch detection chip (Figs. 2 and 5, and corresponding descriptions); 
the voltage reference layer is configured to receive a stable reference voltage signal ([0046], [0073]); 
the pressure touch detection chip is configured to determine a value of a pressure on the display panel according to a detected change of capacitance between the pressure sensing layer and the voltage reference layer (Fig. 2, and corresponding descriptions, [0042]-[0057], specifically, [0048]-[0049]).
However, Oh does not explicitly teach the pressure sensing layer and the voltage reference layer arranged between the display panel and the back plate; or each sensing electrode being electrically connected to the pressure touch detection chip through a lead wire.
Kim teaches the pressure sensing layer and the voltage reference layer arranged between the display panel and the back plate (Kim: Figs. 2A-3D, and corresponding descriptions, showing the detection layers are between the display and back plate); and
Kim: Fig. 1, and corresponding descriptions, showing lines connecting RX1 to RXm connection the electrodes to the sensing unit).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the layout and lead wire taught by Kim into the device taught by Oh in order to detect the magnitude and location of a touch while protecting the display, (Kim: [0070]-[0071]), thereby provided a higher quality touch detection system.
Regarding Claim 2, Oh, as modified by Kim, teaches the touch display device according to claim 1, wherein the display panel comprises an array substrate (Oh: pixel array substrate 153), and the touch display device further comprises a first polarizer (Oh: polarizing film 157) disposed on a side of the array substrate facing the back plate (Oh: Figs. 6 and 9), wherein the voltage reference layer is arranged between the first polarizer and the array substrate (Oh: Figs. 6 and 9).
Regarding Claim 3, Oh, as modified by Kim, teaches the touch display device according to claim 2, wherein the voltage reference layer is a transparent conductive layer (Kim: [0041]-[0042]) and covers the entire array substrate (Oh: Figs. 6 and 9; Kim: Fig. 1, and corresponding descriptions).
Regarding Claim 4, Oh, as modified by Kim, teaches the touch display device according to claim 3, wherein the voltage reference layer is grounded (Kim: [0074]).
Regarding Claim 5, Oh, as modified by Kim, teaches the touch display device according to claim 1, wherein the backlight further comprises a light guide plate (Kim: light guide plate 222) and a reflective sheet (Kim: reflective sheet 221) located Kim: Fig. 3C, and corresponding descriptions; [0095]-[0101]); 
wherein the pressure sensing layer is arranged on a side of the reflective sheet facing the back plate (Kim: Figs. 3A-3D, and corresponding descriptions).
Regarding Claim 6, Oh, as modified by Kim, teaches the touch display device according to claim 5, wherein the backlight further comprises a resin layer (Oh: optical clear resin; [0092]; Kim: double adhesive tape DAT 430) that is located on a side of the reflective sheet facing the back plate and between the reflective sheet and the pressure sensing layer (Kim: Figs. 3A-3D, and corresponding descriptions; Oh: Fig. 6 and 9, and corresponding descriptions).
Regarding Claim 8, Oh, as modified by Kim, teaches the touch display device according to claim 1, further comprising a dielectric layer (Oh: optical adhesive; [0092]; Kim: double adhesive tape DAT 430) arranged between the pressure sensing layer and the back plate and covering the array substrate (Oh: [0092]; Kim: [0076]).
Regarding Claim 9, Oh, as modified by Kim, teaches the touch display device according to claim 8, wherein the dielectric layer is a non-conductive double-sided adhesive layer (Oh: [0092], noting how the optical adhesive attaches the back plate to the pixel array substrate; Kim: double adhesive tape DAT 430, [0076]).
Regarding Claim 10, Oh, as modified by Kim, teaches the touch display device according to claim 9.
Oh, as modified by Kim, discloses the claimed invention except for wherein the double-sided adhesive layer has a thickness of 0.2mm-0.3mm.
In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, Applicant has not set forth a specific rationale within their original disclosure as to why this thickness range is required. In fact, Applicant’s original disclosure states “[O]f course, the double-sided adhesive layer may have other thicknesses, which is not limited in the embodiments of the present disclosure.” Thus, by Applicant’s own admission, the size of the double-sided adhesive layer is inconsequential to the functioning of the instant application. As such, it would have been obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the invention to change the size of the double-sided adhesive layer.
Regarding Claim 11, Oh, as modified by Kim, teaches the touch display device according to claim 1, wherein the display panel is a touch display panel (Oh: [0002]-[0003]; Kim: [0052]).
Regarding Claim 12, Oh, as modified by Kim, teaches the touch display device according to claim 2, further comprising a dielectric layer (Oh: optical adhesive; [0092]; Kim: double adhesive tape DAT 430) arranged between the pressure sensing layer and the back plate and covering the array substrate (Oh: [0092]; Kim: [0076]).
Regarding Claim 13, Oh, as modified by Kim, teaches the touch display device according to claim 3, further comprising a dielectric layer (Oh: optical adhesive; [0092]; Kim: double adhesive tape DAT 430) arranged between the pressure sensing layer and the back plate and covering the array substrate (Oh: [0092]; Kim: [0076]
Regarding Claim 14, Oh, as modified by Kim, teaches the touch display device according to claim 4, further comprising a dielectric layer (Oh: optical adhesive; [0092]; Kim: double adhesive tape DAT 430) arranged between the pressure sensing layer and the back plate and covering the array substrate (Oh: [0092]; Kim: [0076]).
Regarding Claim 15, Oh, as modified by Kim, teaches the touch display device according to claim 5, further comprising a dielectric layer (Oh: optical adhesive; [0092]; Kim: double adhesive tape DAT 430) arranged between the pressure sensing layer and the back plate and covering the array substrate (Oh: [0092]; Kim: [0076]).
Regarding Claim 16, Oh, as modified by Kim, teaches the touch display device according to claim 6, further comprising a dielectric layer (Oh: optical adhesive; [0092]; Kim: double adhesive tape DAT 430) arranged between the pressure sensing layer and the back plate and covering the array substrate (Oh: [0092]; Kim: [0076]).
Regarding Claim 17, Oh, as modified by Kim, teaches the touch display device according to claim 7, further comprising a dielectric layer (Oh: optical adhesive; [0092]; Kim: double adhesive tape DAT 430) arranged between the pressure sensing layer and the back plate and covering the array substrate (Oh: [0092]; Kim: [0076]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, as modified by Kim, as applied to claim 1 above, and further in view of Meng et al., US PG-Pub 2017/0090674, hereinafter Meng.
Regarding Claim 7, Oh, as modified by Kim, teaches the touch display device according to claim 1, further comprising a printed circuit board (Kim: [0047]), wherein Kim: [0047]).
However, Oh, as modified by Kim, does not explicitly teach a flexible circuit board. 
Meng teaches a flexible circuit board (Meng: flexible printed circuit board; [0034]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the flexible printed circuit board as taught by Meng into the deice taught by Oh, as modified by Kim, in order to help form an electrical connection (Meng: [0034]), thereby provided a more reliable touch detection device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627